Exhibit 10.1

 

LIGHTPATH TECHNOLOGIES, INC.

 

UNIT SUBSCRIPTION AGREEMENT

COMMON STOCK

AND WARRANTS

 

UNIT SUBSCRIPTION AGREEMENT (the “Agreement”) dated as of February 20, 2004
among LIGHTPATH TECHNOLOGIES, INC., a Delaware corporation (the “Company”), and
the persons who execute this agreement as investors (the “Investors”).

 

Background: The Company desires to sell to the Investors, and the Investors
desire to purchase, for an aggregate price of $1,952,500, an aggregate of
550,000 shares (the “Shares”) of Common Stock in Units with 5-year warrants, in
substantially the form attached hereto as Exhibit 1, exercisable to purchase an
aggregate of 110,000 shares of Common Stock at $4.30 per share (the “Warrants”).
The proceeds are necessary for the development and continuance of the business
of the Company and each of its Subsidiaries.

 

Certain Definitions:

 

“Common Stock” shall mean stock of the Company of any class (however designated)
whether now or hereafter authorized, which generally has the right to
participate in the voting and in the distribution of earnings and assets of the
Company without limit as to amount or percentage, including the Company’s Class
A Common Stock, $.01 par value per share.

 

“Company” includes the Company and any corporation or other entity which shall
succeed to or assume, directly or indirectly, the obligations of the Company
hereunder. The term “corporation” shall include an association, joint stock
company, business trust, limited liability company or other similar
organization.

 

“Company Disclosure Letter” means the disclosure letter delivered to the
Investors prior to the execution of this Agreement, which letter is incorporated
in this Agreement.

 

“Material Adverse Change” shall mean a material adverse change in the business,
financial condition, results of operation, prospects, properties or operations
of the Company and its Subsidiaries taken as a whole.

 

“Own” means own beneficially, as that term is defined in the rules and
regulations of the SEC.

 

“Person” means any individual, sole proprietorship, partnership, corporation,
limited liability company, business trust, unincorporated association, joint
stock corporation, trust, joint venture or other entity, any university or
similar institution, or any government or any agency or instrumentality or
political subdivision thereof.



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission.

 

“Subsidiary” shall mean any corporation of which stock or other interest having
ordinary power to elect a majority of the Board of Directors (or other governing
body) of such entity (regardless of whether or not at the time stock or
interests of any other class or classes of such corporation shall have or may
have voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned by the Company or by one or more Subsidiaries.

 

“Underlying Shares” shall mean the shares of Common Stock issued or from time to
time issuable upon exercise of the Warrants.

 

“Unit” shall mean (i) 10,000 Shares and (ii) Warrants to purchase 2,000 shares
of Common Stock.

 

In consideration of the mutual covenants contained herein, the parties agree as
follows:

 

1. Purchase and Sale of Stock.

 

1.1. Sale and Issuance of Securities. (a) The Company shall sell to the
Investors and the Investors shall purchase from the Company, 55 units (the
“Units”) at a price per Unit equal to $35,500.00, or a total of (x) 550,000
Shares (the “Purchased Shares”) and (y) Warrants to purchase an aggregate of
110,000 shares of Common Stock (the “Purchased Warrants” and collectively with
the Purchased Shares, the “Securities”), for an aggregate purchase price of
$1,952,500.00.

 

(b) The number of Purchased Shares and Purchased Warrants to be purchased by
each Investor from the Company is set forth on Schedule 1.1(b) hereto, subject
to acceptance, in whole or in part, by the Company.

 

1.2. Closing. The closing (the ”Closing”) of the purchase and sale of the
Securities hereunder shall take place within three business days of the date of
this Agreement or such other date within ten business days of this Agreement as
agreed to by the Company and Investors who subscribe for at least 33 Units (the
“Closing Date”). The Closing shall take place at the offices of Hahn & Hessen
LLP, the Investors’ counsel, in New York, New York, or at such other location as
is mutually acceptable to the Investors and the Company, subject to fulfillment
of the conditions of closing set forth in the Agreement. At the Closing:

 

(a) each Investor purchasing Securities at the Closing shall deliver to the
Company or its designees by wire transfer or such other method of payment as the
Company shall approve, an amount equal to the purchase price of the Securities
purchased by such Investor hereunder, as set forth opposite such Investor’s name
on the signature pages hereof.



--------------------------------------------------------------------------------

(b) the Company shall authorize its transfer agent (the “Transfer Agent”) to
arrange delivery to each Investor of one or more stock certificates registered
in the name of the Investor, or in such nominee name(s) as designated by the
Investor in writing, representing the number of Shares equal to 10,000
multiplied by the number of Units purchased by the Investor.

 

(c) the Company shall issue and deliver to each Investor purchasing Securities
at the Closing Warrants equal to 2,000 multiplied by the number of Units
purchased.

 

(d) The Company shall wire the Legal Fee to Hahn & Hessen LLP in accordance with
instructions provided by Hahn & Hessen LLP.

 

1.3. Conditions of Closing. The obligation of the Investors to complete the
purchase of the Securities at the Closing is subject to fulfillment of the
following conditions:

 

(a) the Company and the Investors shall execute and deliver an Investor Rights
Agreement, dated the Closing Date, in the form attached as Exhibit 2 with
respect to the Purchased Shares and the Underlying Shares (the “Investor Rights
Agreement” and with the Agreement and the Warrants, the “Transaction
Documents”);

 

(b) the Company shall deliver to the Investors an Opinion of Counsel, dated the
Closing Date and reasonably satisfactory to counsel for the Investors, with
respect to the matters set forth on Exhibit 4;

 

(c) the representation and warranties of the Company set forth in this Agreement
shall be true and correct as of the date of this Agreement and (except to the
extent such representations and warranties speak as of an earlier date) as of
the Closing Date as though made on and as of the Closing Date, and the Company
shall have performed in all material respects all covenants and other
obligations required to be performed by it under this Agreement at or prior to
the Closing Date, and the Investors shall have received a certificate signed on
behalf of the Company by the President and Secretary of the Company, in such
capacities, to such effect (the “Closing Certificate”);

 

(d) the Company shall have executed and delivered all other documents reasonably
requested by counsel for the Investors that are necessary to complete the
contemplated transactions;

 

(e) All Securities delivered at the Closing shall have all necessary stock
transfer tax stamps (purchased at the expense of the Company) affixed; and

 

(f) the Company shall pay the Legal Fee as set forth in Section 6.9 hereof.



--------------------------------------------------------------------------------

(g) the Company shall deliver to Investors a certified copy of its Certificate
of Incorporation and by-laws and a Certificate of Good Standing from the
Secretary of State of the State of Delaware.

 

2. Representations and Warranties of the Company. The Company hereby represents
and warrants to each of the Investors as follows:

 

2.1. Corporate Organization; Authority; Due Authorization.

 

(a) The Company (i) is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation, (ii) has
the corporate power and authority to own or lease its properties as and in the
places where such business is now conducted and to carry on its business as now
conducted and (iii) is duly qualified as a foreign corporation authorized to do
business in every jurisdiction where the failure to so qualify, individually or
in the aggregate, would have a material adverse effect on the operations,
prospects, assets, liabilities, financial condition or business of the Company
(a “Material Adverse Effect”). Set forth in the Company Disclosure Letter is a
complete and correct list of all Subsidiaries. Each Subsidiary is duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation and is qualified to do business as a foreign
corporation in each jurisdiction in which qualification is required, except
where failure to so qualify would not have a Material Adverse Effect.

 

(b) The Company (i) has the requisite corporate power and authority to execute,
deliver and perform this Agreement and the other Transaction Documents to which
it is a party and to incur the obligations herein and therein and (ii) has been
authorized by all necessary corporate action to execute, deliver and perform
this Agreement and the other Transaction Documents to which it is a party and to
consummate the transactions contemplated hereby and thereby (the “Contemplated
Transactions”). Each of this Agreement and the other Transaction Documents is a
valid and binding obligation of the Company enforceable in accordance with its
terms except as limited by applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting the enforcement of creditors’ rights and
the availability of equitable remedies (regardless of whether such
enforceability is considered in a proceeding at law or equity).

 

2.2. Capitalization. As of February 20, 2004, the authorized capital stock of
the Company consisted of (i) 40,000,000 shares of Common Stock, $.01 par value,
all of which are designated as Class A Common Stock, and of which 2,817,284
shares are outstanding and (ii) 5,000,000 shares of Preferred Stock, $.01 par
value, of which 100,000 shares are designated as Series D Participating
Preferred Stock, and of which no shares are outstanding. All outstanding shares
were issued in compliance with all applicable Federal and state securities laws,
and the issuance of such shares was duly authorized. Except as contemplated by
this Agreement or as set forth in the Company Disclosure Letter, there are



--------------------------------------------------------------------------------

(i) no outstanding subscriptions, warrants, options, conversion privileges or
other rights or agreements obligating the Company to purchase or otherwise
acquire or issue any shares of capital stock of the Company (or shares reserved
for such purpose), (ii) no preemptive rights contained in the Company’s
Certificate of Incorporation, as amended (the “Certificate of Incorporation”),
By-Laws of the Company or contracts to which the Company is a party or rights of
first refusal with respect to the issuance of additional shares of capital stock
of the Company (other than as set forth in the Investor Rights Agreement),
including without limitation the Securities and the Underlying Shares, and (iii)
no commitments or understandings (oral or written) of the Company to issue any
shares, warrants, options or other rights. Except as set forth in the Company
Disclosure Letter, none of the shares of Common Stock are subject to any
stockholders’ agreement, voting trust agreement or similar arrangement or
understanding. Except as set forth in the Company Disclosure Letter, the Company
has no outstanding bonds, debentures, notes or other obligations the holders of
which have the right to vote (or which are convertible into or exercisable for
securities having the right to vote) with the stockholders of the Company on any
matter. With respect to each Subsidiary, (i) all the issued and outstanding
shares of the Subsidiary’s capital stock have been duly authorized and validly
issued, are fully paid and nonassessable, have been issued in compliance with
applicable federal and state securities laws, were not issued in violation of or
subject to any preemptive rights or other rights to subscribe for or purchase
securities, and (ii) except as disclosed in the Company Disclosure Letter, there
are no outstanding options to purchase, or any preemptive rights or other rights
to subscribe for or to purchase, any securities or obligations convertible into,
or any contracts or commitments to issue or sell, shares of the Subsidiary’s
capital stock or any such options, rights, convertible securities or
obligations. Except as disclosed in the Company Disclosure Letter, the Company
owns 100% of the outstanding equity of each Subsidiary.

 

2.3. Validity of Securities. The issuance of the Securities has been duly
authorized by all necessary corporate action on the part of the Company and,
when issued to, delivered to, and paid for by the Investors in accordance with
this Agreement, the Purchased Shares will be validly issued, fully paid and
non-assessable.

 

2.4. Underlying Shares. The issuance of the Underlying Shares upon exercise of
the Purchased Warrants has been duly authorized, and the Underlying Shares have
been, and at all times prior to such exercise will have been, duly reserved for
issuance upon such exercise and, when so issued, will be validly issued, fully
paid and non-assessable.

 

2.5. Private Offering. Neither the Company nor anyone acting on its behalf has
within the last 12 months issued, sold or offered any security of the Company
(including, without limitation, any Common Stock or warrants of similar tenor to
the Purchased Warrants) to any Person under circumstances that would cause the
issuance and sale of the Securities, as contemplated by this Agreement, to be
subject to the registration requirements of the Securities Act of 1933, as
amended (the “Securities Act”). The Company agrees that neither the Company nor
anyone acting on its behalf will offer the Securities or any part thereof or any
similar securities for issuance or sale to, or solicit any offer to acquire any
of the same from, anyone so as to make the issuance and sale of the Securities
subject to the registration requirements of Section 5 of the Securities Act.



--------------------------------------------------------------------------------

2.6. Brokers and Finders. The Company has not retained any investment banker,
broker or finder in connection with the Contemplated Transactions.

 

2.7. No Conflict; Required Filings and Consents.

 

(a) The execution, delivery and performance of this Agreement and the other
Transaction Documents by the Company do not, and the consummation by the Company
of the Contemplated Transactions will not, (i) conflict with or violate the
Certificate of Incorporation or By-Laws of the Company or such Subsidiaries,
(ii) conflict with or violate any law, rule, regulation, order, judgment or
decree applicable to the Company or its Subsidiaries or by which any property or
asset of the Company or its Subsidiaries is bound or affected, or (iii) result
in any breach of or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, result in the loss of a material
benefit under, or give to others any right of purchase or sale, or any right of
termination, amendment, acceleration, increased payments or cancellation of, or
result in the creation of a lien or other encumbrance on any property or asset
of the Company or of any of its Subsidiaries pursuant to, any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument or obligation to which the Company or any of its Subsidiaries
is a party or by which the Company or of any of its Subsidiaries or any property
or asset of the Company or of any of its Subsidiaries is bound or affected;
except, in the case of clauses (ii) and (iii) above, for any such conflicts,
violations, breaches, defaults or other occurrences which would not prevent or
delay consummation of any of the Contemplated Transactions in any material
respect or otherwise prevent the Company from performing its obligations under
this Agreement or any of the other Transaction Documents in any material
respect, and would not, individually or in the aggregate, have a Material
Adverse Effect.

 

(b) The execution and delivery of this Agreement and the other Transaction
Documents by the Company do not, and the performance of this Agreement and the
other Transaction Documents and the consummation by the Company of the
Contemplated Transactions will not, require any consent, approval, authorization
or permit of, or filing with or notification to, any Governmental Body (as
hereinafter defined) except for the filing of a Form D with the Securities and
Exchange Commission and applicable requirements, if any, of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) or any state securities or
“blue sky” laws (“Blue Sky Laws”), and any approval required by applicable rules
of the markets in which the Company’s securities are traded. For purposes of
this Agreement, “Governmental Body” shall mean any: (a) nation, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; or (c) governmental or quasi-governmental authority of any
nature (including any governmental division, department, agency, commission,
instrumentality, official, organization, unit, body or entity and any court or
other tribunal). Without limitation on the foregoing, the consummation of the
Contemplated Transactions does not require the approval of The Nasdaq Stock
Market (or any related regulatory body) or the stockholders of the Company.



--------------------------------------------------------------------------------

2.8. Compliance. Except as set forth in the Company Disclosure Letter, neither
the Company nor any Subsidiary is in conflict with, or in default or violation
of (i) any law, rule, regulation, order, judgment or decree applicable to the
Company or such subsidiary or by which any property or asset of the Company or
such subsidiary is bound or affected (“Legal Requirement”), or (ii) any note,
bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise or other instrument or obligation to which the Company or such
subsidiary is a party or by which the Company or such subsidiary or any property
or asset of the Company or such subsidiary is bound or affected (the “Material
Agreements”), in each case except for any such conflicts, defaults or violations
that would not, individually or in the aggregate, have a Material Adverse
Effect. Neither the Company nor any Subsidiary has received any written notice
or other communication from any Governmental Body regarding any actual or
possible violation of, or failure to comply with, any Legal Requirement.

 

2.9. SEC Documents; Financial Statements.

 

(a) The information contained in the following documents, did not, as of the
date of the applicable document, include any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances in which they
were made, not misleading, as of their respective filing dates or, if amended,
as so amended (the following documents, collectively, the “SEC Documents”),
provided that the representation in this sentence shall not apply to any
misstatement or omission in any SEC Document filed prior to the date of this
Agreement which was superseded by a subsequent SEC Document filed prior to the
date of this Agreement:

 

(i) the Company’s Annual Report on Form 10-K for the year ended June 30, 2003;

 

(ii) the Company’s definitive Proxy Statement with respect to its 2003 Special
Meeting of Stockholders, filed with the Commission on October 10, 2003;

 

(iii) the Company’s Quarterly Reports on Form 10-Q for the quarters ended
September 30, 2003 and December 31, 2003; and

 

(iv) the Company’s Current Reports on Form 8-K, filed with the Commission on
October 2, 2003, November 17, 2003, January 7, 2004, January 9, 2004, January
22, 2004 and February 18, 2004.

 

(b) In addition, as of the date of this Agreement, the Company Disclosure
Letter, when read together with the information, qualifications and exceptions
contained in this Agreement, does not include any untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading.



--------------------------------------------------------------------------------

(c) To its knowledge, the Company has filed all forms, reports and documents
required to be filed by it with the SEC since June 30, 2001, including without
limitation the SEC Documents, except where the failure to so file could not
reasonably be expected to result in a Material Adverse Effect. As of their
respective dates, the SEC Documents filed prior to the date hereof complied as
to form in all material respects with the applicable requirements of the
Securities Act, the Exchange Act, and the rules and regulations thereunder.

 

(d) The Company’s Annual Report on Form 10-K for the year ended June 30, 2003,
includes consolidated balance sheets as of June 30, 2002 and 2003 and
consolidated statements of income for the one year periods then ended
(collectively, the “Form 10-K Financial Statements”).

 

(e) The Company’s Quarterly Report on Form 10-Q for the quarter ended December
31, 2003, includes consolidated balance sheets as of June 30, 2003 and December
31, 2003 and consolidated statements of income for the quarters ended December
31, 2002 and 2003 (the “December 31 Form 10-Q Financial Statements”, and
together with the “Form 10-K Financial Statements,” the “Financial Statements”).

 

(f) The Financial Statements (including the related notes and schedules thereto
and all other financial information included in the SEC Documents) fairly
present in all material respects the consolidated financial position, the
results of operations, retained earnings or cash flows, as the case may be, of
the Company for the periods set forth therein (subject, in the case of unaudited
statements, to normal year-end audit adjustments that would not be material in
amount or effect), in each case in accordance with generally accepted accounting
principles consistently applied during the periods involved, except as may be
noted therein.

 

2.10. Litigation. Except as set forth in the SEC Documents or the Company
Disclosure Letter, there are no claims, actions, suits, investigations,
inquiries or proceedings (each, an “Action”) pending against the Company or any
of its Subsidiaries or, to the knowledge of the Company, threatened against the
Company or any of its Subsidiaries, at law or in equity, or before or by any
court, tribunal, arbitrator, mediator or any federal or state commission, board,
bureau, agency or instrumentality, that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any of its Subsidiaries is a party to or subject to the provisions of any
order, writ, injunction, judgment or decree of any court or government agency or
instrumentality.

 

2.11. Absence of Certain Changes. Except as specifically contemplated by this
Agreement or set forth in the Company Disclosure Letter, the SEC Documents, or
the Financial Statements, since December 31, 2003, there has not been (i) any
Material Adverse



--------------------------------------------------------------------------------

Change; (ii) any return of any capital or other distribution of assets to
stockholders of Company (except to Company); (iii) any acquisition (by merger,
consolidation, acquisition of stock and/or assets or otherwise) of any Person;
or (iv) any transactions, other than in the ordinary course of business,
consistent with past practices and reasonable business operations (“Ordinary
Course of Business”), with any of its officers, directors, principal
stockholders or employees or any Person affiliated with any of such persons.

 

2.12. Proprietary Assets.

 

(a) For purposes of this Agreement, “Proprietary Assets” shall mean all right,
title and interest of the Company and the Subsidiaries in and to the following
items or types of property: (i) every patent, patent application, trademark
(whether registered or unregistered), trademark application, trade name,
fictitious business name, service mark (whether registered or unregistered),
service mark application, copyright (whether registered or unregistered),
copyright application, maskwork, maskwork application, trade secret, know-how,
customer list, franchise, system, computer software, computer program,
invention, design, blueprint, engineering drawing, proprietary product,
technology, proprietary right or other intellectual property right or intangible
asset; and (ii) all licenses and other rights to use or exploit any of the
foregoing.

 

(b) The Company Disclosure Letter sets forth, with respect to each Proprietary
Asset of the Company and the Subsidiaries registered with any Governmental Body
in the U.S., or for which an application has been filed with any Governmental
Body in the U.S., (i) a brief description of such Proprietary Asset and (ii) the
names of the jurisdictions covered by the applicable registration or
application. The Company Disclosure Letter identifies and provides a brief
description of all other material Proprietary Assets owned by the Company and
its Subsidiaries, and identifies and provides a brief description of each
material Proprietary Asset, or source code version of any software licensed to
the Company or any Subsidiary by any Person (except for any Proprietary Asset
that is licensed to the Company or any Subsidiary under any third party software
license generally available to the public at a cost of less than $10,000), and
identifies such license agreement under which such Proprietary Asset is being
licensed to the Company or any Subsidiary. Except as set forth in the Company
Disclosure Letter, the Company or its Subsidiaries have good, valid and
marketable title to each of the Proprietary Assets identified in the Company
Disclosure Letter as owned by it, free and clear of all liens and other
encumbrances); has a valid right to use all Proprietary Assets of third parties
identified in the Company Disclosure Letter; and is not obligated to make any
payment to any Person for the use of any Proprietary Asset except as set forth
in the applicable license agreement. Except as set forth in the Company
Disclosure Letter, neither the Company nor any of its Subsidiaries has developed
jointly with any other Person any material Proprietary Asset with respect to
which such other Person has any rights.



--------------------------------------------------------------------------------

(c) Each of the Company and its Subsidiaries has taken commercially reasonable
and customary measures and precautions to protect and maintain the
confidentiality and secrecy of all Proprietary Assets of the Company and its
Subsidiaries (except Proprietary Assets whose value would be unimpaired by
public disclosure) and otherwise to maintain and protect the value of all
Proprietary Assets of the Company and its Subsidiaries. Except as set forth in
the Company Disclosure Letter, neither the Company nor any of its Subsidiaries
has (other than pursuant to license agreements identified in the Company
Disclosure Letter) disclosed or delivered to any Person, or permitted the
disclosure or delivery to any Person of, (i) the source code, or any portion or
aspect of the source code, of any Proprietary Asset, (ii) the object code, or
any portion or aspect of the object code, of any Proprietary Asset of the
Company and its Subsidiaries, except in the ordinary course of its business or
(iii) any patent applications (except as required by law).

 

(d) To the knowledge of the Company, (i) none of the Proprietary Assets of the
Company and its Subsidiaries infringes or conflicts with any Proprietary Asset
owned or used by any other Person; (ii) neither the Company nor any Subsidiary
is infringing, misappropriating or making any unlawful use of any Proprietary
Asset owned or used by any other Person; and (iii) no other Person is
infringing, misappropriating or making any unlawful use of, and no Proprietary
Asset owned or used by any other Person infringes or conflicts with, any
Proprietary Asset of the Company or any of its Subsidiaries.

 

(e) Except as set forth in the Company Disclosure Letter, excluding warranty
claims received by Company or any of its Subsidiaries in the ordinary course of
business, there has not been any claim by any customer or other Person alleging
that any Proprietary Asset of the Company or any of its Subsidiaries (including
each version thereof that has ever been licensed or otherwise made available by
the Company to any Person) does not conform in all material respects with any
specification, documentation, performance standard, representation or statement
made or provided by or on behalf of the Company.

 

(f) To the knowledge of the Company, the Proprietary Assets of the Company and
its Subsidiaries constitute all the Proprietary Assets necessary to enable the
Company and its Subsidiaries to conduct their respective businesses in the
manner in which such businesses have been and are being conducted. Except as set
forth in the Company Disclosure Letter (i) neither the Company nor any
Subsidiary has licensed any of its Proprietary Assets to any Person on an
exclusive, semi-exclusive or royalty-free basis, and (ii) neither the Company
nor any Subsidiary has entered into any covenant not to compete or contract
limiting such entity’s ability to exploit fully any of such entity’s material
Proprietary Assets or to transact business in any material market or
geographical area or with any Person.

 

(g) Except as set forth in the Company Disclosure Letter, neither the Company
nor any of its Subsidiaries has at any time received any notice or other
communication (in writing or otherwise) of any actual, alleged, possible or
potential infringement, misappropriation or unlawful use of, any Proprietary
Asset owned or used by any other Person.



--------------------------------------------------------------------------------

2.13. No Adverse Actions. Except as set forth in the Company Disclosure Letter,
there is no existing, pending or, to the knowledge of the Company, threatened
termination, cancellation, limitation, modification or change in the business
relationship of the Company or any of its Subsidiaries, with any supplier,
customer or other Person except such as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

2.14. Registration Rights. Except as set forth in the Investor Rights Agreement,
the SEC Documents, or in the Company Disclosure Letter, the Company is not under
any obligation to register under the Securities Act any of its currently
outstanding securities or any securities issuable upon exercise or conversion of
its currently outstanding securities nor is the Company obligated to register or
qualify any such securities under any state securities or blue sky laws.

 

2.15. Corporate Documents. The Company’s Certificate of Incorporation and
Bylaws, each as amended to date, which have been requested and previously
provided to the Investors are true, correct and complete and contain all
amendments thereto.

 

2.16. Disclosure. No representation or warranty of the Company herein, no
exhibit or schedule hereto, and no information contained or referenced in the
SEC Documents, when read together, contains or will contain any untrue statement
of a material fact or omits or will omit to state a material fact necessary in
order to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading. On or before 9:00
a.m., New York City Time, on the third business day after the Closing, the
Company shall file a Current Report on Form 8-K describing the material terms of
the transactions contemplated by this Agreement, and disclosing such portions of
the Transaction Documents as contain material nonpublic information with respect
to the Company that has not previously been publicly disclosed by the Company,
and attaching as an exhibit to such Form 8-K a form of this Agreement. Except
for information that may be provided to the Investors pursuant to this
Agreement, the Company shall not, and shall use commercially reasonable efforts
to cause each of its officers, directors, employees and agents not to, provide
any Investor with any material nonpublic information regarding the Company from
and after the filing of such Form 8-K without the express written consent of
such Investor.

 

2.17. Use of Proceeds. The net proceeds received by the Company from the sale of
the Securities shall be used by the Company for working capital and general
corporate purposes, including without limitation to support the operations of
each of the Subsidiaries.



--------------------------------------------------------------------------------

3. Representations and Warranties of the Investors. Each Investor represents and
warrants to the Company as follows:

 

3.1. Authorization. Such Investor (i) has full power and authority to execute,
deliver and perform this Agreement and the other Transaction Documents to which
it is a party and to incur the obligations herein and therein and (ii) if
applicable has been authorized by all necessary corporate or equivalent action
to execute, deliver and perform this Agreement and the other Transaction
Documents and to consummate the Contemplated Transactions. Each of this
Agreement and the other Transaction Documents is a valid and binding obligation
of such Investor enforceable in accordance with its terms, except as limited by
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting the enforcement of creditors’ rights and the availability of equitable
remedies (regardless of whether such enforceability is considered in a
proceeding at law or equity).

 

3.2. Brokers and Finders. Such Investor has not retained any investment banker,
broker or finder in connection with the Contemplated Transactions.

 

4. Securities Laws.

 

4.1. Securities Laws Representations and Covenants of Investors.

 

(a) This Agreement is made with each Investor in reliance upon such Investor’s
representation to the Company, which by such Investor’s execution of this
Agreement such Investor hereby confirms, that the Securities to be received by
such Investor will be acquired for investment for such Investor’s own account,
not as a nominee or agent, and not with a view to the resale or distribution of
any part thereof such that such Investors would constitute an “underwriter”
under the Securities Act; provided that this representation and warranty shall
not limit the Investor’s right to sell the Underlying Shares pursuant to the
Investor Rights Agreement or in compliance with an exemption from registration
under the Securities Act or the Investor’s right to indemnification under this
Agreement or the Investor Rights Agreement.

 

(b) Each Investor understands and acknowledges that the offering of the
Securities pursuant to this Agreement will not be registered under the
Securities Act or qualified under any Blue Sky Laws on the grounds that the
offering and sale of the Securities are exempt from registration and
qualification, respectively, under the Securities Act and the Blue Sky Laws.

 

(c) Each Investor covenants that, unless the Purchased Shares, the Purchased
Warrants, the Underlying Shares or any other shares of capital stock of the
Company received in respect of the foregoing have been registered pursuant to
the Investor Rights Agreement being entered into among the Company and the
Investors, such Investor will not dispose of such securities unless and until
such Investor shall have notified the Company of the proposed disposition and
shall have furnished the Company with an opinion of counsel reasonably
satisfactory in form and substance to the Company to the effect that (x) such
disposition will not require registration under the Securities Act and (y)
appropriate action necessary for



--------------------------------------------------------------------------------

compliance with the Securities Act and any applicable state, local or foreign
law has been taken; provided, however, that an Investor may dispose of such
securities without providing the opinion referred to above if the Company has
been provided with adequate assurance that such disposition has been made in
compliance with Rule 144 under the Securities Act (or any similar rule).

 

(d) Each Investor represents that (i) such Investor is able to fend for itself
in the Contemplated Transactions; (ii) such Investor has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of such Investor’s prospective investment in the Securities;
(iii) such Investor has the ability to bear the economic risks of such
Investor’s prospective investment and can afford the complete loss of such
investment; (iv) such Investor has been furnished with and has had access to
such information as is in the Company Disclosure Letter together with the
opportunity to obtain such additional information as it requested to verify the
accuracy of the information supplied; and (v) such Investor has had access to
officers of the Company and an opportunity to ask questions of and receive
answers from such officers and has had all questions that have been asked by
such Investor satisfactorily answered by the Company.

 

(e) Each Investor further represents by execution of this Agreement that such
Investor qualifies as an “accredited investor” as such term is defined under
Rule 501 promulgated under the Securities Act. Any Investor that is a
corporation, a partnership, a limited liability company, a trust or other
business entity further represents by execution of this Agreement that it has
not been organized for the purpose of purchasing the Securities.

 

(f) By acceptance hereof, each Investor agrees that the Purchased Shares, the
Purchased Warrants, the Underlying Shares and any shares of capital stock of the
Company received in respect of the foregoing held by it may not be sold by such
Investor without registration under the Securities Act or an exemption
therefrom, and therefore such Investor may be required to hold such securities
for an indeterminate period.

 

4.2. Legends. All certificates for the Purchased Shares, Purchased Warrants and
the Underlying Shares, and each certificate representing any shares of capital
stock of the Company received in respect of the foregoing, whether by reason of
a stock split or share reclassification thereof, a stock dividend thereon or
otherwise and each certificate for any such securities issued to subsequent
transferees of any such certificate (unless otherwise permitted herein) shall
bear a legend in substantially the following form, as well as any legends
required by applicable Blue Sky Laws:

 

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. SUCH SECURITIES
MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT.”



--------------------------------------------------------------------------------

5. Additional Covenants of the Company.

 

5.1. Reports, Information, Shares.

 

(a) The Company shall cooperate with each Investor in supplying such information
as may be reasonably requested by such Investor to complete and file any
information reporting forms presently or hereafter required by the SEC as a
condition to the availability of an exemption, presently existing or hereafter
adopted, from the Securities Act for the sale of any of the Purchased Shares,
the Purchased Warrants, the Underlying Shares and shares of capital stock of the
Company received in respect of the foregoing.

 

(b) For so long as an Investor (or the successor or assign of such Investor)
holds either Securities or Underlying Shares, the Company shall deliver to such
Investor (or the successor or assign of such Investor), contemporaneously with
delivery to other holders of Common Stock, a copy of each report of the Company
delivered to holders of Common Stock.

 

(c) The Company shall keep reserved for issuance a sufficient number of
authorized but unissued shares of Common Stock (or other securities into which
the Purchased Warrants are then exercisable) so that the Purchased Warrants may
be converted or exercised to purchase Common Stock (or such other securities) at
any time.

 

5.2. Expenses; Indemnification.

 

(a) The Company agrees to pay on the Closing Date and save the Investors
harmless against liability for the payment of any stamp or similar taxes
(including interest and penalties, if any) that may be determined to be payable
in respect of the execution and delivery of this Agreement, the issue and sale
of any Securities and the Underlying Shares, the expense of preparing and
issuing the Securities and the Underlying Shares, the cost of delivering the
Securities and the Underlying Shares of each Investor to such Investor’s
address, insured in accordance with customary practice, and the costs and
expenses incurred in the preparation of all certificates and letters on behalf
of the Company and of the Company’s performance and compliance with all
agreements and conditions contained herein on its part to be performed or
complied with. Each Investor shall be responsible for its out-of-pocket expenses
arising in connection with the Contemplated Transactions, except that, at the
Closing, the Company shall pay the Legal Fee as set forth in Section 6.9.

 

(b) The Company hereby agrees and acknowledges that the Investors have been
induced to enter into this Agreement and to purchase the Securities hereunder,
in part, based upon the representations, warranties and covenants of the



--------------------------------------------------------------------------------

Company contained herein. The Company hereby agrees to pay, indemnify and hold
harmless the Investors and any director, officer, partner, member, employee or
other affiliate of any Investor against all claims, losses and damages resulting
from any and all legal or administrative proceedings, including without
limitation, reasonable attorneys’ fees and expenses incurred in connection
therewith (collectively, “Loss”), resulting from a breach by the Company of any
representation or warranty of the Company contained herein or the failure of the
Company to perform any covenant made herein; provided that the Company’s
liability under this Section 5.2(b) shall be limited to the aggregate purchase
price of the Securities.

 

(c) The Investors hereby agree and acknowledge that the Company has been induced
to enter into this Agreement and to sell the Securities hereunder, in part,
based upon the representations, warranties and covenants of the Investors
contained herein. The Investors hereby agree, jointly and severally, to pay,
indemnify and hold harmless the Company and any director, officer, partner,
member, employee or other affiliate of the Company against any Loss resulting
from a breach by an Investor of any representation or warranty of the Investors
contained herein or the failure of an Investor to perform any covenant made
herein; provided that the Investors’ liability under this Section 5.2(c) shall
be limited to the aggregate purchase price of the Securities.

 

(d) Promptly after receipt by an indemnified party under this Section 5.2 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against any indemnifying party under this
Section 5.2, notify the indemnifying party in writing of the commencement
thereof and the indemnifying party shall have the right to participate in and,
to the extent the indemnifying party desires, jointly with any other
indemnifying party similarly noticed, to assume at its expense the defense
thereof with counsel mutually satisfactory to the indemnifying parties with the
consent of the indemnified party which consent will not be unreasonably
withheld, conditioned or delayed. In the event that the indemnifying party
assumes any such defense, the indemnified party may participate in such defense
with its own counsel and at its own expense, provided, however, that the counsel
for the indemnifying party shall act as lead counsel in all matters pertaining
to such defense or settlement of such claim and the indemnifying party shall
only pay for such indemnified party’s reasonable legal fees and expenses for the
period prior to the date of its participation in such defense, and provided
further, however, that the indemnified party (together with all indemnified
parties which may be represented without conflict by one counsel) shall have the
right to retain one separate counsel, with the fees and expenses to be paid by
the indemnifying party, if the representation of the indemnified party by the
counsel retained by the indemnifying party would be inappropriate due to actual
or potential differing interests between the indemnified party and any other
party represented by such counsel in such proceeding. Notwithstanding the
foregoing, the indemnifying party shall not be obligated to pay the fees of more
than one separate counsel. The failure to notify an indemnifying party of the
commencement of any such action will not relieve such indemnifying party of any
liability to the indemnified party under



--------------------------------------------------------------------------------

this Section 5.2 (except to the extent that such failure materially and
adversely affects the indemnifying party’s ability to defend such action), nor
shall the omission so to notify an indemnifying party relieve such indemnifying
party of any liability which it may have to any indemnified party otherwise
other than under this Section 5.2. No indemnifying party shall, without the
consent of the indemnified party, consent to entry of any judgment or enter into
any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect to such claim or litigation and otherwise in form and
substance reasonably satisfactory to the indemnified party.

 

(d) The Company shall maintain the effectiveness of the Registration Statement
(as defined in the Investor Rights Agreement) under the Securities Act for as
long as is required under the Investor Rights Agreement.

 

6. Miscellaneous.

 

6.1. Entire Agreement; Successors and Assigns. This Agreement and the other
Transaction Documents constitute the entire contract between the parties
relative to the subject matter hereof and thereof, and no party shall be liable
or bound to the other in any manner by any warranties, representations or
covenants except as specifically set forth herein or therein. This Agreement and
the other Transaction Documents supersede any previous agreement among the
parties with respect to the Securities. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
executors, administrators, heirs, successors and assigns of the parties. Except
as expressly provided herein, nothing in this Agreement, expressed or implied,
is intended to confer upon any party, other than the parties hereto, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

 

6.2. Survival of Representations and Warranties. Notwithstanding any right of
the Investors fully to investigate the affairs of the Company and
notwithstanding any knowledge of facts determined or determinable by any
Investor pursuant to such right of investigation, each Investor has the right to
rely fully upon the representations, warranties, covenants and agreements of the
Company contained in this Agreement or in any documents delivered pursuant to
this Agreement. All such representations and warranties of the Company shall
survive the execution and delivery of this Agreement and the Closing hereunder
and shall continue in full force and effect until registration statements
covering all Registrable Securities as defined in the Investor Rights Agreement
have become effective. The covenants of the Company set forth in Section 5 shall
remain in effect as set forth therein.

 

6.3. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of law. Each party hereby irrevocably consents and
submits to the jurisdiction of any New York State or United States Federal Court
sitting in the State of New York, County of New York, over any action or
proceeding arising out of or relating to



--------------------------------------------------------------------------------

this Agreement and irrevocably consents to the service of any and all process in
any such action or proceeding by registered mail addressed to such party at its
address specified in Section 6.6 (or as otherwise noticed to the other party).
Each party further waives any objection to venue in New York and any objection
to an action or proceeding in such state and county on the basis of forum non
conveniens. Each party also waives any right to trial by jury.

 

6.4. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

6.5. Headings. The headings of the sections of this Agreement are for
convenience and shall not by themselves determine the interpretation of this
Agreement.

 

6.6. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, delivery
by fax (with answer back confirmed), addressed to a party at its address or sent
to the fax number or e-mail address shown below or at such other address or fax
number as such party may designate by three days advance notice to the other
party.

 

Any notice to the Investors shall be sent to the addresses set forth on the
signature pages hereof, with a copy to:

 

Hahn & Hessen LLP

488 Madison Avenue

New York, New York 10022

Attention: James Kardon

Fax Number: (212) 478-7400

 

Any notice to the Company shall be sent to:

 

LightPath Technologies, Inc.

2603 Challenger Tech Ct., Suite 100

Orlando, Florida 32826

Attention: Chief Executive Officer

Fax Number: (407) 823-9176

 

with a copy to:

 

Baker & Hostetler LLP

SunTrust Center, Suite 2300

200 South Orange Avenue

Orlando, Florida 32801-3432

Attention: Jeff Decker

Fax Number: (407) 841-0168



--------------------------------------------------------------------------------

6.7. Rights of Transferees. Any and all rights and obligations of each of the
Investors herein incident to the ownership of Securities or the Underlying
Shares shall pass successively to all subsequent transferees of such securities
until extinguished pursuant to the terms hereof.

 

6.8. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be deemed prohibited or invalid
under such applicable law, such provision shall be ineffective to the extent of
such prohibition or invalidity, and such prohibition or invalidity shall not
invalidate the remainder of such provision or any other provision of this
Agreement.

 

6.9. Expenses. Irrespective of whether any Closing is effected, the Company
shall pay all costs and expenses that it incurs with respect to the negotiation,
execution, delivery and performance of this Agreement. Each Investor shall be
responsible for all costs incurred by such Investor in connection with the
negotiation, execution, delivery and performance of this Agreement and the other
Transaction Documents and otherwise related to this Offering including, but not
limited to, legal fees and expenses, except that the Company shall pay at the
Closing $25,000 for the legal fees and expenses of Hahn & Hessen LLP (the “Legal
Fee”), as counsel to the Investors.

 

6.10. Amendments and Waivers. Unless a particular provision or section of this
Agreement requires otherwise explicitly in a particular instance, any provision
of this Agreement may be amended and the observance of any provision of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and the holders of 50% of the Purchased Shares (not including for this purpose
any Purchased Shares which have been sold to the public pursuant to a
registration statement under the Securities Act or an exemption therefrom). Any
amendment or waiver effected in accordance with this Section 6.10 shall be
binding upon each holder of any Securities at the time outstanding (including
securities into which such Securities are convertible), each future holder of
all such Securities, and the Company.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]



--------------------------------------------------------------------------------

SIGNATURE PAGE

TO

LIGHTPATH TECHNOLOGIES, INC.

SUBSCRIPTION AGREEMENT

Dated February 20, 2004

 

IF the PURCHASER is an INDIVIDUAL, please complete the following:

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement this 20th day of
February, 2004.

 

Amount of Subscription:

$1,354,325.00

 

ORIN HIRSCHMAN

--------------------------------------------------------------------------------

Print Name

Number of Units to be Purchased:

38.15, including

381,500 Purchased Shares and related Purchased Warrants, subject to reduction
pursuant to the proviso in Section 1.1(b) hereof

 

/s/ Orin Hirschman

--------------------------------------------------------------------------------

Signature of Investor

   

XXX XX XXXX

--------------------------------------------------------------------------------

Social Security Number

   

XXXXXXXXXXXXXXXXXXX

--------------------------------------------------------------------------------

Address and Fax Number

   

XXXXXXXXXXXXXXXXXXX

--------------------------------------------------------------------------------

E-mail Address

 

ACCEPTED AND AGREED:

LIGHTPATH TECHNOLOGIES, INC.

By: /s/ Kenneth Brizel

--------------------------------------------------------------------------------

Dated: 2/20/04



--------------------------------------------------------------------------------

SIGNATURE PAGE

TO

LIGHTPATH TECHNOLOGIES, INC.

SUBSCRIPTION AGREEMENT

Dated February 20, 2004

 

IF the PURCHASER is an INDIVIDUAL, please complete the following:

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement this 20th day of
February, 2004.

 

Amount of Subscription:

$50,055

 

Paul Packer

--------------------------------------------------------------------------------

Print Name

Number of Units to be Purchased:

1.41, including

14,100 Purchased Shares and related Purchased Warrants, subject to reduction
pursuant to the proviso in Section 1.1(b) hereof

 

/s/ Paul Packer

--------------------------------------------------------------------------------

Signature of Investor

   

XXX XX XXXX

--------------------------------------------------------------------------------

Social Security Number

   

XXXXXXXXXXXXXXXXXXX

--------------------------------------------------------------------------------

Address and Fax Number

   

XXXXXXXXXXXXXXXXXXX

--------------------------------------------------------------------------------

E-mail Address

 

ACCEPTED AND AGREED:

LIGHTPATH TECHNOLOGIES, INC.

By: /s/ Kenneth Brizel

--------------------------------------------------------------------------------

Dated: 2/20/04



--------------------------------------------------------------------------------

SIGNATURE PAGE

TO

LIGHTPATH TECHNOLOGIES, INC.

SUBSCRIPTION AGREEMENT

Dated February 20, 2004

 

IF the PURCHASER is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY, TRUST
or OTHER ENTITY, please complete the following:

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement this 20th day of
February, 2004.

 

Amount $100,110

Number of Units to be Purchased:

2.82, including

28,200 Purchased Shares and related Purchased Warrants

 

   

GLOBIS CAPITAL PARTNERS L.P.

Print Full Legal Name of Partnership, Company, Limited Liability Company, Trust
or Other Entity

   

By: /s/ Paul Packer

--------------------------------------------------------------------------------

                    (Authorized Signatory)

   

Name: Paul Packer

   

Title: Managing Member

    Address and Fax Number: XXXXXXXXXX XXXXXXXXXXXXXXXXXXXXXXXXX    

Taxpayer Identification Number: XX XXX XXXX

Date and State of Incorporation or Organization: _________________________

Date on which Taxable Year Ends: Dec. 31

   

E-mail Address: ______________________________

 

ACCEPTED AND AGREED:

LIGHTPATH TECHNOLOGIES, INC.

By:

 

/s/ Kenneth Brizel

--------------------------------------------------------------------------------

Name: Kenneth Brizel

Title: President & CEO

Dated: 2/20/04



--------------------------------------------------------------------------------

SIGNATURE PAGE

TO

LIGHTPATH TECHNOLOGIES, INC.

SUBSCRIPTION AGREEMENT

Dated February 20, 2004

 

IF the PURCHASER is an INDIVIDUAL, please complete the following:

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement this 20th day of
February, 2004.

 

Amount of Subscription:

$50,055

  

Richard Grossman

--------------------------------------------------------------------------------

Print Name

Number of Units to be Purchased:

1.41, including

14,100 Purchased Shares and related Purchased Warrants, subject to reduction
pursuant to the proviso in Section 1.1(b) hereof

  

/s/ Richard Grossman

--------------------------------------------------------------------------------

Signature of Investor

    

XXX XX XXXX

--------------------------------------------------------------------------------

Social Security Number

    

XXXXXXXXXXXXXXXXXXX

--------------------------------------------------------------------------------

Address and Fax Number

    

XXXXXXXXXXXXXXXXXXX

--------------------------------------------------------------------------------

E-mail Address

 

ACCEPTED AND AGREED:

LIGHTPATH TECHNOLOGIES, INC.

By:

 

/s/ Kenneth Brizel

--------------------------------------------------------------------------------

Dated: 2/20/04



--------------------------------------------------------------------------------

SIGNATURE PAGE

TO

LIGHTPATH TECHNOLOGIES, INC.

SUBSCRIPTION AGREEMENT

Dated February 20, 2004

 

IF the PURCHASER is an INDIVIDUAL, please complete the following:

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement this 20th day of
February, 2004.

 

Amount of Subscription:

$30,175.00

 

JOSHUA A. HIRSCH

--------------------------------------------------------------------------------

Print Name

Number of Units to be Purchased:

0.85, including

8,500 Purchased Shares and related Purchased Warrants, subject to reduction
pursuant to the proviso in Section 1.1(b) hereof

 

/s/ Joshua A. Hirsch

--------------------------------------------------------------------------------

Signature of Investor

   

XXX XX XXXX

--------------------------------------------------------------------------------

Social Security Number

   

XXXXXXXXXXXXXXXXXXXXX

--------------------------------------------------------------------------------

Address and Fax Number

   

XXXXXXXXXXXXXXXXXXXXX

--------------------------------------------------------------------------------

E-mail Address

 

ACCEPTED AND AGREED:

LIGHTPATH TECHNOLOGIES, INC.

By:

 

/s/ Kenneth Brizel

--------------------------------------------------------------------------------

Dated: 2/20/04



--------------------------------------------------------------------------------

SIGNATURE PAGE

TO

LIGHTPATH TECHNOLOGIES, INC.

SUBSCRIPTION AGREEMENT

Dated February 20, 2004

 

IF the PURCHASER is an INDIVIDUAL, please complete the following:

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement this 20th day of
February, 2004.

 

Amount of Subscription:

$15,625.00

 

James Kardon

--------------------------------------------------------------------------------

Print Name

Number of Units to be Purchased:

0.43, including

4,300 Purchased Shares and related Purchased Warrants, subject to reduction
pursuant to the proviso in Section 1.1(b) hereof

 

/s/ James Kardon

--------------------------------------------------------------------------------

Signature of Investor

   

XXX XX XXXX

--------------------------------------------------------------------------------

Social Security Number

   

XXXXXXXXXXXXXXXXXXXX

--------------------------------------------------------------------------------

Address and Fax Number

   

XXXXXXXXXXXXXXXXXXXX

--------------------------------------------------------------------------------

E-mail Address

 

ACCEPTED AND AGREED:

LIGHTPATH TECHNOLOGIES, INC.

By:

 

/s/ Kenneth Brizel

--------------------------------------------------------------------------------

Dated: 2/20/04



--------------------------------------------------------------------------------

SIGNATURE PAGE

TO

LIGHTPATH TECHNOLOGIES, INC.

SUBSCRIPTION AGREEMENT

Dated February 20, 2004

 

IF the PURCHASER is an INDIVIDUAL, please complete the following:

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement this 20th day of
February, 2004.

 

Amount of Subscription:

$297,490.00

 

HERSHEL P. BERKOWITZ

--------------------------------------------------------------------------------

Print Name

Number of Units to be Purchased:

8.38, including

83,800 Purchased Shares and related Purchased Warrants, subject to reduction
pursuant to the proviso in Section 1.1(b) hereof

 

/s/ Hershel P. Berkowitz

--------------------------------------------------------------------------------

Signature of Investor

   

XXX XX XXXX

--------------------------------------------------------------------------------

Social Security Number

   

XXXXXXXXXXXXXXXXXXXX

--------------------------------------------------------------------------------

Address and Fax Number

   

XXXXXXXXXXXXXXXXXXXX

--------------------------------------------------------------------------------

E-mail Address

 

ACCEPTED AND AGREED:

LIGHTPATH TECHNOLOGIES, INC.

By:

 

/s/ Kenneth Brizel

--------------------------------------------------------------------------------

Dated: 2/20/04



--------------------------------------------------------------------------------

SIGNATURE PAGE

TO

LIGHTPATH TECHNOLOGIES, INC.

SUBSCRIPTION AGREEMENT

Dated February 20, 2004

 

IF the PURCHASER is an INDIVIDUAL, please complete the following:

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement this 20th day of
February, 2004.

 

Amount of Subscription:

$4,970.00

 

Anthony Altamura

--------------------------------------------------------------------------------

Print Name

Number of Units to be Purchased:

.14, including

1,400 Purchased Shares and related Purchased Warrants, subject to reduction
pursuant to the proviso in Section 1.1(b) hereof

 

/s/ Anthony Altamura

--------------------------------------------------------------------------------

Signature of Investor

   

XXX XX XXXX

--------------------------------------------------------------------------------

Social Security Number

   

XXXXXXXXXXXXXXXXXXXX

--------------------------------------------------------------------------------

Address and Fax Number

   

XXXXXXXXXXXXXXXXXXXX

--------------------------------------------------------------------------------

E-mail Address

 

ACCEPTED AND AGREED:

LIGHTPATH TECHNOLOGIES, INC.

By:

 

/s/ Kenneth Brizel

--------------------------------------------------------------------------------

Dated: 2/20/04



--------------------------------------------------------------------------------

SIGNATURE PAGE

TO

LIGHTPATH TECHNOLOGIES, INC.

SUBSCRIPTION AGREEMENT

Dated February     , 2004

 

IF the PURCHASER is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY, TRUST
or OTHER ENTITY, please complete the following:

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement this 20th day of
February, 2004.

 

$50,055

Number of Units to be Purchased:

1.41, including

14,100 Purchased Shares and related Purchased Warrants

 

   

HEWLETT FUND

Print Full Legal Name of Partnership, Company, Limited Liability Company, Trust
or Other Entity

   

By: /s/ Jay Spinner

--------------------------------------------------------------------------------

                    (Authorized Signatory)

   

Name: Jay Spinner

   

Title: Director

   

Address and Fax Number: XXXXXXXXXX

XXXXXXXXXXXXXXXXXXXXXXXXX

   

Taxpayer Identification Number: XX XXX XXXX

Date and State of Incorporation or Organization: ___________________________

Date on which Taxable Year Ends: ______________________________________

   

E-mail Address: ________________________________

 

ACCEPTED AND AGREED:

LIGHTPATH TECHNOLOGIES, INC.

By:

 

/s/ Kenneth Brizel

--------------------------------------------------------------------------------

Name: Kenneth Brizel

Title: President & CEO

Dated: 2/20/04



--------------------------------------------------------------------------------

Schedule 1.1(b)

 

INVESTORS

 

Orin Z. Hirschman

Paul Packer

Globis Capital Partners L.P.

Richard Grossman

Joshua Hirsch

James Kardon

Hershel Berkowitz

Anthony Altamura

Hewlett Fund



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES TO THE UNIT SUBSCRIPTION AGREEMENT

 

Schedule 1.1(b)   

Investors

Exhibit 1:   

Form of Warrants

Exhibit 2:   

Form of Investor Rights Agreement

Exhibit 3:   

Legal Opinion

Exhibit 4:   

Company Disclosure Letter



--------------------------------------------------------------------------------

EXHIBIT 1— FORM OF WARRANTS

 

Void after February 23, 2009

  Warrant No. 2004 – H    

 

This Warrant and any shares acquired upon the exercise of this Warrant have not
been registered under the Securities Act of 1933. This Warrant and such shares
may not be sold or transferred in the absence of such registration or an
exemption therefrom under said Act. This Warrant and such shares may not be
transferred except upon the conditions specified in this Warrant, and no
transfer of this Warrant or such shares shall be valid or effective unless and
until such conditions shall have been complied with.

 

LIGHTPATH TECHNOLOGIES, INC.

 

COMMON STOCK PURCHASE WARRANT

 

LightPath Technologies, Inc. (the “Company”), having its principal office at
2603 Challenger Tech Ct., Suite 100, Orlando, Florida 32826 hereby certifies
that, for value received,                                 , or assigns, is
entitled, subject to the terms set forth below, to purchase from the Company at
any time on or from time to time after November 22, 2004 (the “Initial
Exercisable Date”) and before 5:00 P.M., New York City time, on February 23,
2009, or as extended in accordance with the terms hereof (the “Expiration
Date”),                                  (            ) fully paid and
non-assessable shares of Common Stock of the Company, at the initial Purchase
Price per share (as defined below) of $4.30. The number and character of such
shares of Common Stock and the Purchase Price per share are subject to
adjustment as provided herein.

 

Background. The Company agreed to issue warrants to purchase an aggregate of
110,000 shares of Common Stock (subject to adjustment as provided herein) in
connection with the Company’s private placement of 55 units (“Units”) each Unit
consisting of (i) 10,000 shares of Common Stock and (ii) 2,000 5-year warrants
to purchase Common Stock at $4.30 per share (the “Warrants”), each Warrant
entitling the Holder thereof to purchase one share of Common Stock.

 

As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:

 

The term “Company” includes the Company and any corporation which shall succeed
to or assume the obligations of the Company hereunder. The term “corporation”
shall include an association, joint stock company, business trust, limited
liability company or other similar organization.

 

1



--------------------------------------------------------------------------------

The term “Common Stock” includes all stock of any class or classes (however
designated) of the Company, authorized upon the Original Issue Date or
thereafter, the Holders of which shall have the right, without limitation as to
amount, either to all or to a share of the balance of current dividends and
liquidating dividends after the payment of dividends and distributions on any
shares entitled to preference, and the Holders of which shall ordinarily, in the
absence of contingencies, be entitled to vote for the election of a majority of
directors of the Company (even though the right so to vote has been suspended by
the happening of such a contingency).

 

The term “Convertible Securities” means (i) options to purchase or rights to
subscribe for Common Stock, (ii) securities by their terms convertible into or
exchangeable for Common Stock or (iii) options to purchase or rights to
subscribe for such convertible or exchangeable securities.

 

The term “Exchange Act” means the Securities Exchange Act of 1934 as the same
shall be in effect at the time.

 

The term “Excluded Stock” shall mean shares of Common Stock issued or issuable
by the Corporation (i) to employees, directors or consultants pursuant to any
equity compensation plan approved by the Company’s stockholders, including all
existing equity plans for the benefit of employees, (ii) to bona fide leasing
companies, strategic partners, or major lenders, (iii) as the purchase price in
a bona fide acquisition or merger (including reasonable fees paid in connection
therewith) or (iv) upon issuance upon conversion or exercise of the Warrants or
other Convertible Securities outstanding on the date hereof.

 

The term “Fair Market Value” shall mean the fair market value of assets or
securities as reasonably determined by the Board of Directors of the Corporation
in good faith in accordance with generally accepted accounting principles.

 

The term “Holder” means any record owner of Warrants or Underlying Securities.

 

The term “Nasdaq” means the Nasdaq SmallCap Market or Nasdaq Stock Market.

 

The “Original Issue Date” means February 23, 2004.

 

The term “Other Securities” refers to any stock (other than Common Stock) and
other securities of the Company or any other person (corporate or otherwise)
which the Holders of the Warrants at any time shall be entitled to receive, or
shall have received, upon the exercise of the Warrants, in lieu of or in
addition to Common Stock, or which at any time shall be issuable or shall have
been issued in exchange for or in replacement of Common Stock or Other
Securities pursuant to Section 6 or otherwise.

 

The term “Purchase Price per share” means $4.30 per share, as adjusted from time
to time in accordance with the terms hereof.

 

The terms “registered” and “registration” refer to a registration effected by
filing a registration statement in compliance with the Securities Act, to permit
the disposition of Common Stock (or Other Securities) issued or issuable upon
the exercise of Warrants, and any post-effective amendments and supplements
filed or required to be filed to permit any such disposition.

 

2



--------------------------------------------------------------------------------

The term “Securities Act” means the Securities Act of 1933 as the same shall be
in effect at the time.

 

The term “Underlying Securities” means any Common Stock or Other Securities
issued or issuable upon exercise of Warrants.

 

The term “Warrant” means, as applicable, this Warrant or each right as set forth
in this Warrant to purchase one share of Common Stock, as adjusted.

 

1. Registration, etc. The Holder shall have the rights to registration of
Underlying Securities issuable upon exercise of the Warrants that are set forth
in the Investor Rights Agreement, dated the Original Issue Date, between the
Company and the Holder (the “Investor Rights Agreement”).

 

2. Sale or Exercise Without Registration. If, at the time of any exercise,
transfer or surrender for exchange of a Warrant or of Underlying Securities
previously issued upon the exercise of Warrants, such Warrant or Underlying
Securities shall not be registered under the Securities Act, the Company may
require, as a condition of allowing such exercise, transfer or exchange, that
the Holder or transferee of such Warrant or Underlying Securities, as the case
may be, furnish to the Company from counsel reasonably satisfactory to the
Company an opinion in form and substance reasonably satisfactory to the Company,
to the effect that such exercise, transfer or exchange may be made without
registration under the Securities Act, provided that the disposition thereof
shall at all times be within the control of such Holder or transferee, as the
case may be, and provided further that nothing contained in this Section 2 shall
relieve the Company from complying with any request for registration pursuant to
the Investor Rights Agreement.

 

3. Exercise of Warrant.

 

3.1. Exercise in Full. Subject to the provisions hereof, this Warrant may be
exercised in full by the Holder hereof by surrender of this Warrant, with the
form of subscription at the end hereof duly executed by such Holder, to the
Company at its principal office accompanied by payment, in cash or by certified
or official bank check payable to the order of the Company, in the amount
obtained by multiplying the number of shares of Common Stock issuable upon
exercise of this Warrant by the Purchase Price per share, after giving effect to
all adjustments through the date of exercise.

 

3.2. Partial Exercise. Subject to the provisions hereof, this Warrant may be
exercised in part by surrender of this Warrant in the manner and at the place
provided in Section 3.1 except that the amount payable by the Holder upon any
partial exercise shall be the amount obtained by multiplying (a) the number of
shares of Common Stock (without giving effect to any adjustment therein)
designated by the Holder in the subscription at the end hereof by (b) the
Purchase Price per share. Upon any such partial exercise, the

 

3



--------------------------------------------------------------------------------

Company at its expense will forthwith issue and deliver to or upon the order of
the Holder hereof a new Warrant or Warrants of like tenor, in the name of the
Holder hereof or as such Holder (upon payment by such Holder of any applicable
transfer taxes) may request, calling in the aggregate on the face or faces
thereof for the number of shares of Common Stock equal (without giving effect to
any adjustment therein) to the number of such shares called for on the face of
this Warrant minus the number of such shares designated by the Holder in the
subscription at the end hereof.

 

3.3. Exercise by Surrender of Warrant or Shares of Common Stock. Except during
any period when (i) a Registration Statement under the Investor Rights Agreement
(as defined therein) is effective covering all Underlying Securities or (ii)
during any Suspension (as defined in the Investor Rights Agreement), in addition
to the method of payment set forth in Sections 3.1 and 3.2 and in lieu of any
cash payment required thereunder, the Holder(s) of the Warrants shall have the
right at any time and from time to time to exercise the Warrants in full or in
part by surrendering shares of Common Stock, this Warrant or other securities
issued by the Company in the manner and at the place specified in Section 3.1 as
payment of the aggregate Purchase Price per share for the Warrants to be
exercised. The number of Warrants or shares of Common Stock to be surrendered in
payment of the aggregate Purchase Price for the Warrants to be exercised shall
be determined by multiplying the number of Warrants to be exercised by the
Purchase Price per share, and then dividing the product thereof by an amount
equal to the Market Price (as defined below) . The number of shares of Common
Stock or such other securities to be surrendered in payment of the aggregate
Purchase Price for the Warrants to be exercised shall be determined in
accordance with the preceding sentence as if the other securities had been
converted into Common Stock immediately prior to exercise or, in the case the
Company has issued other securities which are not convertible into Common Stock,
at the Market Price thereof.

 

3.3. Definition of Market Price. As used herein, the phrase “Market Price” at
any date shall be deemed to be (i) if the principal trading market for such
securities is an exchange, the average of the high reported sale prices per
share for the last ten (10) previous trading days in which a sale was reported,
as officially reported on any consolidated tape, (ii) if the principal market
for such securities is the over-the-counter market, the average of the high
reported sale prices per share on such trading days as set forth by Nasdaq or,
(iii) if the security is not quoted on Nasdaq, the average of the high sale
prices per share on such trading days as set forth in the National Quotation
Bureau sheet listing such securities for such days. Notwithstanding the
foregoing, if there is no reported high sale price, as the case may be, reported
on any of the ten trading days preceding the event requiring a determination of
Market Price hereunder, then the Market Price shall be the average of the high
bid and asked prices for such days; and if there is no reported high bid and
asked prices, as the case may be, reported on any of the ten trading days
preceding the event requiring a determination of Market Price hereunder, then
the Market Price shall be determined in good faith by resolution of the Board of
Directors of the Company, based on the best information available to it.

 

4



--------------------------------------------------------------------------------

3.5. Company to Reaffirm Obligations. The Company will, at the time of any
exercise of this Warrant, upon the request of the Holder hereof, acknowledge in
writing its continuing obligation to afford to such Holder any rights
(including, without limitation, any right to registration of the Underlying
Securities) to which such Holder shall continue to be entitled after such
exercise in accordance with the provisions of this Warrant, provided that if the
Holder of this Warrant shall fail to make any such request, such failure shall
not affect the continuing obligation of the Company to afford such Holder any
such rights.

 

3.6. Certain Exercises. If an exercise of a Warrant or Warrants is to be made in
connection with a registered public offering or sale of the Company, such
exercise may, at the election of the Holder, be conditioned on the consummation
of the public offering or sale of the Company, in which case such exercise shall
not be deemed effective until the consummation of such transaction.

 

3.7 Representations of Holder. Holder will, at the time of any exercise of this
Warrant and as a condition to such exercise, affirm in writing to the Company
that Holder is acquiring the Underlying Shares issuable upon the exercise of
this Warrant for investment for Holder’s own account, not as a nominee or agent,
and not with a view to the resale or distribution of any part thereof such that
Holder would constitute an “underwriter” under the Securities Act, other than
pursuant to an effective registration statement under the Securities Act. Holder
acknowledges that the Underlying Securities may not be sold by Holder without
registration under the Securities Act or an exemption therefrom.

 

4. Delivery of Stock Certificates, etc., on Exercise. As soon as practicable
after the exercise of this Warrant in full or in part, and in any event within
three business days thereafter, the Company at its own expense (including the
payment by it of any applicable issue taxes) will cause to be issued in the name
of and delivered to the Holder hereof, or as such Holder (upon payment by such
Holder of any applicable transfer taxes) may direct, a certificate or
certificates for the number of fully paid and non-assessable shares of Common
Stock or Other Securities to which such Holder shall be entitled upon such
exercise, plus, in lieu of any fractional share to which such Holder would
otherwise be entitled, cash equal to such fraction multiplied by the then
current Market Price of one full share, together with any other stock or other
securities and property (including cash, where applicable) to which such Holder
is entitled upon such exercise pursuant to Section 5 or otherwise.

 

5. Adjustment for Dividends in Other Stock, Property, etc.; Reclassification,
etc. In case at any time or from time to time after the Original Issue Date the
holders of Common Stock (or, if applicable, Other Securities) shall have
received, or (on or after the record date fixed for the determination of
stockholders eligible to receive) shall have become entitled to receive, without
payment therefor

 

(i) other or additional stock or other securities or property (other than cash)
by way of dividend, or

 

(ii) any cash paid or payable (including, without limitation, by way of
dividend), or

 

5



--------------------------------------------------------------------------------

(iii) other or additional stock or other securities or property (including cash)
by way of spin-off, split-up, reclassification, recapitalization, combination of
shares or similar corporate rearrangement,

 

then, and in each such case the Holder of this Warrant, upon the exercise hereof
as provided in Section 3, shall be entitled to receive the amount of stock and
other securities and property (including cash in the cases referred to in
subdivisions (ii) and (iii) of this Section 5(a)) which such Holder would hold
on the date of such exercise if on the Original Issue Date such Holder had been
the Holder of record of the number of shares of Common Stock called for on the
face of this Warrant and had thereafter, during the period from the Original
Issue Date to and including the date of such exercise, retained such shares and
all such other or additional stock and other securities and property (including
cash in the cases referred to in subdivisions (ii) and (iii) of this Section
5(a)) receivable by such Holder as aforesaid during such period, giving effect
to all adjustments called for during such period by Sections 6 and 7 hereof. If
the number of shares of Common Stock outstanding at any time after the date
hereof is decreased by a combination or reverse stock split of the outstanding
shares of Common Stock, the Purchase Price per share shall be increased, and the
number of shares of Common Stock purchasable under this Warrant shall be
decreased in proportion to such decrease in outstanding shares of Common Stock.

 

6. Reorganization, Consolidation, Merger, etc. In case the Company after the
Original Issue Date shall (a) effect a reorganization, (b) consolidate with or
merge into any other person, or (c) transfer all or substantially all of its
properties or assets to any other person under any plan or arrangement
contemplating the dissolution of the Company, then, in each such case, the
Holder of this Warrant, upon the exercise hereof as provided in Section 3 at any
time after the consummation of such reorganization, consolidation or merger or
the effective date of such dissolution, as the case may be, shall be entitled to
receive (and the Company shall be entitled to deliver), in lieu of the
Underlying Securities issuable upon such exercise prior to such consummation or
such effective date, the stock and other securities and property (including
cash) to which such Holder would have been entitled upon such consummation or in
connection with such dissolution, as the case may be, if such Holder had so
exercised this Warrant immediately prior thereto, all subject to further
adjustment thereafter as provided in Sections 5 and 7 hereof. The Company shall
not effect any such reorganization, consolidation, merger or sale, unless prior
to or simultaneously with the consummation thereof, the successor corporation
resulting from such consolidation or merger or the corporation purchasing such
assets or the appropriate corporation or entity shall assume, by written
instrument, the obligation to deliver to each Holder the shares of stock, cash,
other securities or assets to which, in accordance with the foregoing
provisions, each Holder may be entitled to and all other obligations of the
Company under this Warrant. In any such case, if necessary, the provisions set
forth in this Section 6 with respect to the rights thereafter of the Holders
shall be appropriately adjusted so as to be applicable, as nearly as may
reasonably be, to any Other Securities or assets thereafter deliverable on the
exercise of the Warrants.

 

7. Intentionally omitted.

 

8. Further Assurances. The Company will take all such action as may be necessary
or appropriate in order that the Company may validly and legally issue fully
paid and non-assessable shares of stock upon the exercise of all Warrants from
time to time outstanding.

 

6



--------------------------------------------------------------------------------

9. Accountants’ Certificate as to Adjustments. In each case of any adjustment or
readjustment in the shares of Common Stock (or Other Securities) issuable upon
the exercise of the Warrants, the Company at its expense will promptly cause the
Company’s regularly retained auditor to compute such adjustment or readjustment
in accordance with the terms of the Warrants and review a letter from the
Company to the Holders setting forth such adjustment or readjustment and showing
in detail the facts upon which such adjustment or readjustment is based, and the
number of shares of Common Stock outstanding or deemed to be outstanding, in
accordance with procedures agreed upon by the Company and the Holders as
provided for under AICPA Professional Standards Section AT-20. The Company will
forthwith mail a copy of each such letter to each Holder.

 

10. Notices of Record Date, etc. In the event of

 

(a) any taking by the Company of a record of its stockholders for the purpose of
determining the stockholders thereof who are entitled to receive any dividend or
other distribution, or any right to subscribe for, purchase or otherwise acquire
any shares of stock of any class or any other securities or property, or to
receive any other right, or for the purpose of determining stockholders who are
entitled to vote in connection with any proposed capital reorganization of the
Company, any reclassification or recapitalization of the capital stock of the
Company or any transfer of all or substantially all the assets of the Company to
or consolidation or merger of the Company with or into any other person, or

 

(b) any voluntary or involuntary dissolution, liquidation or winding-up of the
Company, or

 

(c) any proposed issue or grant by the Company of any Common Stock, Convertible
Securities or any other securities, or any right or option to subscribe for,
purchase or otherwise acquire any shares of stock of any class or any other
securities (other than the issue of Common Stock on the exercise of the
Warrants),

 

then and in each such event the Company will mail or cause to be mailed to each
Holder of a Warrant a notice specifying (i) the date on which any such record is
to be taken for the purpose of such dividend, distribution or right, and stating
the amount and character of such dividend, distribution or right, (ii) the date
on which any such reorganization, reclassification, recapitalization, transfer,
consolidation, merger, dissolution, liquidation or winding-up is to take place,
and the time, if any, as of which the Holders of record of Underlying Securities
shall be entitled to exchange their shares of Underlying Securities for
securities or other property deliverable upon such reorganization,
reclassification, recapitalization, transfer, consolidation, merger,
dissolution, liquidation or winding-up, and (iii) the amount and character of
any stock or other securities, or rights or options with respect thereto,
proposed to be issued or granted, the date of such proposed issue or grant and
the persons or class of persons to whom such proposed issue or grant and the
persons or class of persons to whom such proposed issue or grant is to be
offered or made. Such notice shall be mailed at least 20 days prior to the date
therein specified.

 

7



--------------------------------------------------------------------------------

11. Reservation of Stock, etc., Issuable on Exercise of Warrants. The Company
will at all times reserve and keep available, solely for issuance and delivery
upon the exercise of the Warrants, all shares of Common Stock (or Other
Securities) from time to time issuable upon the exercise of the Warrants.

 

12. Listing on Securities Exchanges; Registration; Issuance of Certain
Securities.

 

12.1. In furtherance and not in limitation of any other provision of this
Warrant, if the Company at any time shall list any Common Stock on any national
securities exchange or Nasdaq, the Company will, at its expense, simultaneously
list on such exchange or Nasdaq, upon official notice of issuance upon the
exercise of the Warrants, and maintain such listing of all shares of Common
Stock from time to time issuable upon the exercise of the Warrants; and the
Company will so list on any national securities exchange or Nasdaq, will so
register and will maintain such listing of, any Other Securities if and at the
time that any securities of like class or similar type shall be listed on such
national securities exchange or Nasdaq by the Company.

 

12.2. The Company shall not issue any (a) Convertible Securities or similar
securities that contain a provision that provides for any change or
determination of the applicable conversion price, conversion rate, or exercise
price (or a similar provision which might have a similar effect) based on the
Market Price or any other determination of the market price or value of the
Company’s securities or any other market based or contingent standard; provided
that the Company shall not be barred from agreeing to customary weighted average
anti-dilution provisions, or (b) any preferred stock, debt instruments or
similar securities or investment instruments providing for (i) preferences or
other payments substantially in excess of the original investment by purchasers
thereof or (ii) dividends, interest or similar payments other than dividends,
interest or similar payments computed on an annual basis and not in excess,
directly or indirectly, of the lesser of a rate equal to (A) twice the interest
rate on 10 year US Treasury Notes and (B) 20%.

 

13. Exchange of Warrants. Subject to the provisions of Section 2 hereof, upon
surrender for exchange of any Warrant, properly endorsed, to the Company, as
soon as practicable (and in any event within three business days) the Company at
its own expense will issue and deliver to or upon the order of the Holder
thereof a new Warrant or Warrants of like tenor, in the name of such Holder or
as such Holder (upon payment by such Holder of any applicable transfer taxes)
may direct, calling in the aggregate on the face or faces thereof for the number
of shares of Common Stock called for on the face or faces of the Warrant or
Warrants so surrendered.

 

14. Redemption.

 

14.1. Commencing on the Initial Exercise Date, the Company may, on ten (10)
business days’ prior written notice, redeem all the Warrants at five cents
($.05) per Warrant, provided however, that before any such call for redemption
of Warrants can take place the closing sale price of the Common Stock as quoted
on Nasdaq or, if such shares are not quoted on Nasdaq, on the principal market
on which such shares shall then be trading, shall have, for each of the ten (10)
consecutive trading days ending on the third (3rd) day prior to the date on
which the notice contemplated by (b) and (c) below is given, equaled or exceeded
$6.45 per share (subject to adjustment in the event of any stock splits or other
similar events as provided in Section 5 hereof); provided that the Company shall
not have

 

8



--------------------------------------------------------------------------------

the right to give notice of redemption or to redeem the Warrants unless a
Registration Statement under the Investor Rights Agreement covering all the
Underlying Securities shall be effective at the time of the notice and the
Redemption Date, as defined below.

 

14.2. The notice of redemption shall specify (i) the redemption price, (ii) the
date fixed for redemption, which shall in no event be less than ten (10)
business days after the date of mailing of such notice, (iii) the place where
the Warrant shall be delivered and the redemption price shall be paid, and (iv)
that the right to exercise the Warrant shall terminate at 5:00 p.m. (New York
time) on the business day immediately preceding the date fixed for redemption.
The date fixed for the redemption of the Warrants shall be the Redemption Date.
No failure to mail such notice nor any defect therein or in the mailing thereof
shall affect the validity of the proceedings for such redemption except as to a
holder (a) to whom notice was not mailed or (b) whose notice was defective. An
affidavit of the Warrant Agent or the Secretary or Assistant Secretary of the
Company that notice of redemption has been mailed shall, in the absence of
fraud, be prima facie evidence of the facts stated therein.

 

14.3. Any right to exercise a Warrant shall terminate at 5:00 p.m. (New York
time) on the business day immediately preceding the Redemption Date. The
redemption price payable to the Holders shall be mailed to such persons at their
addresses of record.

 

15. Replacement of Warrants. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of any Warrant and, in
the case of any such loss, theft or destruction, upon delivery of an indemnity
agreement reasonably satisfactory in form and amount to the Company or, in the
case of any such mutilation, upon surrender and cancellation of such Warrant,
the Company at its expense will execute and deliver, in lieu thereof, a new
Warrant of like tenor.

 

16. Warrant Agent. The Company may, by written notice to each Holder of a
Warrant, appoint an agent having an office in New York, New York, for the
purpose of issuing Common Stock (or Other Securities) upon the exercise of the
Warrants pursuant to Section 3, exchanging Warrants pursuant to Section 13,
redeeming warrants pursuant to Section 14, and replacing Warrants pursuant to
Section 15, or any of the foregoing, and thereafter any such issuance, exchange
or replacement, as the case may be, shall be made at such office by such agent.

 

17. Remedies. The Company stipulates that the remedies at law of the Holder of
this Warrant in the event of any default or threatened default by the Company in
the performance of or compliance with any of the terms of this Warrant are not
and will not be adequate, and that such terms may be specifically enforced by a
decree for the specific performance of any agreement contained herein or by an
injunction against a violation of any of the terms hereof or otherwise.

 

18. Negotiability, etc. Subject to Section 2 above, this Warrant is issued upon
the following terms, to all of which each Holder or owner hereof by the taking
hereof consents and agrees:

 

(a) subject to the provisions hereof, title to this Warrant may be transferred
by endorsement (by the Holder hereof executing the form of assignment at the end
hereof) and delivery in the same manner as in the case of a negotiable
instrument transferable by endorsement and delivery;

 

9



--------------------------------------------------------------------------------

(b) subject to the foregoing, any person in possession of this Warrant properly
endorsed is authorized to represent himself as absolute owner hereof and is
empowered to transfer absolute title hereto by endorsement and delivery hereof
to a bona fide purchaser hereof for value; each prior taker or owner waives and
renounces all of his equities or rights in this Warrant in favor of each such
bona fide purchaser and each such bona fide purchaser shall acquire absolute
title hereto and to all rights represented hereby; and

 

(c) until this Warrant is transferred on the books of the Company, the Company
may treat the registered Holder hereof as the absolute owner hereof for all
purposes, notwithstanding any notice to the contrary.

 

19. Notices, etc. All notices and other communications from the Company to the
Holder of this Warrant shall be mailed by first class registered or certified
mail, postage prepaid, at such address as may have been furnished to the Company
in writing by such Holder, or, until an address is so furnished, to and at the
address of the last Holder of this Warrant who has so furnished an address to
the Company.

 

20. Miscellaneous. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought. This Warrant is being delivered in the State of New York and shall be
construed and enforced in accordance with and governed by the laws of such
State. The headings in this Warrant are for purposes of reference only, and
shall not limit or otherwise affect any of the terms hereof.

 

21. Assignability. Subject to Section 2 hereof, this Warrant is fully assignable
at any time.

 

Dated: February 23, 2004

 

LIGHTPATH TECHNOLOGIES, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

Attest:                                                 

 

10



--------------------------------------------------------------------------------

FORM OF SUBSCRIPTION

 

(To be signed only upon exercise of Warrant)

 

To: LIGHTPATH TECHNOLOGIES, INC.

 

The undersigned, the Holder of the within Warrant, hereby irrevocably elects to
exercise the purchase right represented by such Warrant for, and to purchase
thereunder, shares of Common Stock of LightPath Technologies, Inc. (the
“Exercise Shares”), and herewith makes payment therefor:

 

(i) of $        *        or

 

(ii) by surrender of the number of Warrants included in the within Warrant
required for full exercise pursuant to Section 3.3 of the Warrant,

 

and requests that the certificates for the Exercise Shares be issued in the name
of, and delivered to,                     , whose address is
                    . The undersigned is acquiring the Exercise Shares issuable
upon the exercise of this Warrant for investment for Holder’s own account, not
as a nominee or agent, and not with a view to the resale or distribution of any
part thereof such that the undersigned would constitute an “underwriter” under
the Securities Act, other than pursuant to an effective registration statement
under the Securities Act. The undersigned acknowledges that the Exercise Shares
may not be sold by the undersigned without registration under the Securities Act
or an exemption therefrom.

 

Dated:

 

 

--------------------------------------------------------------------------------

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)

 

--------------------------------------------------------------------------------

          (Address)

--------------------------------------------------------------------------------

* Insert here the number of shares called for on the face of the Warrant (or, in
the case of a partial exercise, the portion thereof as to which the Warrant is
being exercised), in either case without making any adjustment for additional
Common Stock or any other stock or other securities or property or cash which,
pursuant to the adjustment provisions of the Warrant, may be deliverable upon
exercise.

 

11



--------------------------------------------------------------------------------

FORM OF ASSIGNMENT

 

(To be signed only upon transfer of Warrant)

 

For value received, the undersigned hereby sells, assigns and transfers unto
                     the right represented by the within Warrant to purchase
                     of Common Stock of LightPath Technologies, Inc. to which
the within Warrant relates, and appoints                              Attorney
to transfer such right on the books of LightPath Technologies, Inc. with full
power of substitution in the premises. The Warrant being transferred hereby is
one of the Warrants issued by LightPath Technologies, Inc. as of
                    , 2004 to purchase an aggregate of 110,000 shares of Common
Stock.

 

Dated:                     

 

 

--------------------------------------------------------------------------------

(Signature must conform in all respects to name of
Holder as specified on the face of the Warrant)

 

--------------------------------------------------------------------------------

(Address)

 

 

--------------------------------------------------------------------------------

Signature guaranteed by a Bank or Trust Company having its principal office in
New York City or by a Member Firm of the New York or American Stock Exchange

 

12